Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
 
Applicants' arguments have been fully considered.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thunhorst et al. (US 2006-0032580Al ) in view of Lin et al. (US 2014-0322473 Al).

 Re claims 1 and 6-7, Thunhorst discloses a construction member (FIGS. 1 and 2 and FIGS. 23-24) having a laminate (500, 600, FIG. 2 and 24, respectively) used to decorate a substrate comprising: a decorative film (514, 614, FIGS. 2 and 24, [42, 52]) and a pre-mask (510, 610, FIG. 2 and FIG. 24, respectively), wherein said decorative film comprises a film of transparent poly(vinyl chloride) film (502, 602, [0045], per claims 1 and 6) having a structured surface (the first embossed surface, [57-59]) and an uneven surface layer of adhesive (509, [0060] – groove/roughened) on the second surface, wherein the pre-mask comprises a support cover layer (511/611) and a layer of removable (removing functions in same way as applicant) structured pressure sensitive adhesive (PSA 512, 612, [0060]) firmly adhered to one surface of the cover layer 611, and wherein the first surface of the decorative film and the surface of the pressure sensitive adhesive layer of pre-mask face each other (see claim 1; paragraphs [0015], [0044 ]-[0049] and [53] – film 614 is adhered to PSA 612; and FIG.s 1-2, and 23-24).  See also the international written opinion.    Thus resulting in the structure taught by Thunhorst: premask:  support cover film/PSA/decorative film:resin film.

Further re claims 1 and 7, Thunhorst doesn’t disclose that the decorative film comprises a printed layer (different feature 1) and a colored adhesive layer (different feature 2).  However, Thunhorst teaches the issue of adhesives and printed graphics on the decorative film [45, 53] with the PSA of premask.

However, concerning the printed and colored layers as claimed, it is not taught within Thunhorst.

Lin discloses a decorative sheet comprising: a decorative base layer 130 (also of polyvinyl chloride [0026]) which is a colored or printed film; an adhesive layer disposed on a surface of the decorative base layer; and a transparent layer disposed on the opposing surface of the base layer from the adhesive layer for making the printed and colored layers (see [0089-0090] printed/colored PSA acrylic inks/film) for contributing to the overall design feature of the laminate (see patented claim 1 and paragraph [0020, 0026]) and thereby function with the Thunhorst laminate as Lin also teaches a similar transparent layer 120 may be any suitable film that allows the color or pattern of the underlying decorative base layer 130 to be seen. See also the international written opinion.  

 In consideration of the fact that Thunhorst and Lin are in the same technical field relating to the decorative sheet, a person skilled in the art at the time of the effective filing date would have easily applied the base layer of Lin to the decorative film of Thunhorst to arrive at claim 1 for reasons set forth directly above, namely to add design features that are aesthetically pleasing. The resultant structure as combined is: pre-mask: support cover /PSA/ resin film //decorative film: printed/colored/film/

Re Claims 2-5, Thunhorst doesn’t disclose the additional thickness of claims 2-5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Further Re claim 2, Lin discloses that a thickness of the transparent layer is from 15 μm to 50 μm (see patented claim 13). Further re claim 3, Lin discloses that a thickness of the decorative film is from 85 μm to 250 μm (see patented claim 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have selected 15 μm to 50 μm and 85 μm to 250 μm from the overlapping portions of the ranges 30-160 microns (claim 2) and 50-210 microns (claim 3) as claimed taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Further re the additional features of claims 4-5 of thicknesses as claimed are not disclosed in Thunhorst or Lin. However, Lin discloses in [23] a result effective variable teaching, “As indicated below in the Examples, one way to reduce heat of combustion per unit of area is to reduce the thickness of one or more layers of the sheet.” and in [25] to optimize handling and printability.  Therefore the aforesaid features can be easily derived by repeated experiments to optimize the result effective variables practiced by a person skilled in the art as Lin already disclosed overlapping thickness ranges as set forth above as the embossing depth effects the thickness of the surface of the film and the thickness contributes to a reduction of heat combustion as taught by Lin. See also the international written opinion.  

Further regarding claim 5, the film of the combination teaches the same decorative film construction as Applicant and thus the ISO property would thereby be inherent to have been present considering the same materials and thicknesses is taught or obvious to have optimized to thereby result in the claimed property absent evidence to the contrary. See also the international written opinion.  


Re claim 12, Thunhorst discloses that the decorative film tape is unwound from the tape roll (see paragraph [0083]). See also the international written opinion.  

 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thunhorst et al. (US 2006-0032580Al ) in view of Lin et al. (US 2014-0322473 Al), as applied to claim 1 above, and further in view of Delgado et al. (US4994322A).

Re Claims 8-11, the combination is relied upon above.

Re claims 8-9, the microspheres in adhesive as claimed is not disclosed. 

However, Delgado discloses a pressure sensitive adhesive layer comprising: tacky microspheres having a diameter in the range of 1 to 250 μm (overlapping range of 150 microns or less per claim 8); and a binder copolymer (see claim 1 and column 7, line 65-column 8, line 6). Similar rationale of overlapping ranges applies here. The microspheres (smaller than depth of embossing recesss as per claim 9 being optimizable considering it is a result effective variable) that aid in helping the PSA’s repositionable feature and provides excellent sprayability and greater peel adhesion (see column 12, lines 1-10 and column 13).  See also the international written opinion.  


It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have selected 1 to 250 μm from the overlapping portions of the range of 150 microns or less (per claim 8) as claimed taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Re the additional feature of claim 9 is not disclosed in the combination. In consideration of the fact that Delgado are in the same technical field relating to the adhesive layer, a person skilled in the art would have found it obvious at the effective filing date to have modified and easily applied the composition of pressure sensitive adhesive of Delgado to the lamination of Thunhorst to arrive at adhesive microspheres being smaller than recess embossing (claim 9) wherein the overall motivation is as set forth above, namely to provide excellent sprayability and greater peel adhesion.  Thus, it can be easily derived by repeated experiments practiced by a person skilled in the art considering how small the microspheres are, it would have been obvious to at the time of the effective filing date to have modified the embossing depth of Thunhorst by optimization so naturally the microspheres will be nestled therein achieving again the result of helping with the sprayability and repositionable greater peel adhesion (see again column 12, lines 1-10). 

Re the additional feature of claim 10, the combination doesn’t disclose the microspheres comprising the claimed acrylate.  

Delgado discloses that the microspheres comprise at least one alkyl acrylate (see claim 1) for being inherently tacky to suspend the microsphere (see Abstract, and column 3, lines 55-65, Delgado).  See also the international written opinion.  

It would have been obvious to one having ordinary skill at the time of the effective filing date of the invention to have incorporated the acrylate in the adhesive layer of the laminate of the combination for inherently tacky to suspend the microsphere (see Abstract, and column 3, lines 55-65, Delgado).

Re the additional feature of claim 11, the combination doesn’t disclose the binder ratio as claimed. Delgado discloses that the binder copolymer 1s used at a ratio of 1-30% (overlapping 5-900 parts microspheres/100 parts binder), based on the dry weight of the microspheres for suitable ranges where preferred ranges are dependent upon inherent viscosity (See column 11, lines 5-20).  See also the international written opinion.  

It would have been obvious to one of ordinary skill in the art to optimize the amounts of adhesive and binder as at the time of the effective filing date of the invention it would have been obvious to have selected 1-30 parts microspheres/100 parts binder from the overlapping portions of the range of 5-900 parts microspheres/100 parts binder as claimed taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 as the amounts are optimizable to achieve the effects of the desired viscosity. In the absence of a showing to the contrary, a manipulation of amounts employed is seen to be no more than optimization and well-within the skill of the art.
  
Re claim 13, Thunhorst discloses a release layer liner extends substantially across the first and second layers of pressure sensitive adhesive. (See [0006]) Thunhorst teaches  the material for the cover support layer is not limited in that suitable materials for the cover layers 511 in such layers of pre-mask material (which may not need to be transparent or translucent for some applications) could be polymers, paper, cellulose, non-woven fiber or other woven material at [47].  Thunhorst disclosed a printed colored layer –611 [52].

Thunhorst doesn’t disclose a surface treatment on the support cover layer 611 or that the colored layer 611 is an adhesive layer.

Lin teaches a surface treatment of flame on the support cover 611 (same treatment as per page 9, line 5, Applicant’s spec.) in [67-69] to aid in adherence to flat surfaces [52-53]. Further regarding the colored adhesive, Lin also teaches in [90] colored PSA acrylic inks to print.  Lin teaches in [0020]  The decorative sheets described herein may be used for any suitable purpose, including but not limited to coverings, accents, or design features for interior or exterior walls, ceilings, floors or the like. See also the international written opinion.  

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have added a surface treatment as Lin taught to the cover support layer of Thunhorst to aid essentially in helping with interfacial adhesion via flame treatment and use the colored PSA inks to print as disclosed by Lin and in combination, the construction members are laminated such that the second surface of the support film of a first construction member is in contact with the colored adhesive layer of a second construction member.  The resultant structure being adhered to whatever target is so desired (i.e. ceilings and floors).
Response to Arguments
Applicant's arguments filed 06/14/22 have been fully considered but they are not persuasive. 
Applicant points to previous page 4 order of the resultant structure to argue the claimed invention is not taught by the combination of Thunhorst and Lin because the printed layer is not on the second surface of the transparent film.  However, this was an inadvertent error as on previous page 3, the order of the layers were clearly identified as pre-mask: support cover /PSA/ resin film / and thus the resultant structure would be the pre-mask on the decorative film as set forth prior resulting in: pre-mask: support cover /PSA/ resin film / /decorative film: printed/colored/film/ (the printed film is adjacent the resin film).  Further as set forth prior on page 3, the film of Thunhorst is suggested to have printed graphics and thus would result when combined with Lin’s printed and colored layers, the resultant instantly claimed structure. This resultant order language has been corrected now.  It is of further note the decorative film 20 of the instant Fig. 1 is to adhere to 50; however, 50 is missing from the Figures 1-2. 
Thus, because there is no new art that has been presented, and the basic thrust of the rejection remains the same, it is therefore not considered a new ground of rejection.  See MPEP 1207.03: There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. At 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787